85 F.3d 633
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED MORTGAGE & LOAN INVESTMENT CORPORATION, Appellee,v.Patrick C. MAHONEY;  Veronica G. Mahoney;  Charles F.Mahoney;  Delcie Mahoney;  Defendants,Leonard MINOR;  Mary L. Minor;  Appellants,UNITED STATES of America;  Arkansas Department of Financeand Administration, Defendants.
No. 95-3153.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 3, 1996.Filed:  May 13, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Leonard and Mary Minor appeal from the district court's1 grant of summary judgment in favor of United Mortgage Loan & Investment Company in this diversity action arising out of a foreclosure on real property.   Having carefully reviewed the parties' briefs and submissions, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas